Opinion by
Woodside, J.,
This claimant for unemployment compensation was denied benefits by the burean, the referee and the board because he failed to report at the employment office during the weeks for which he is now seeking' compensation.
Leonhard was involuntarily retired by his last employer as of November 30, 1960. Thereafter he received one year of unemployment compensation benefits. On December 5, 1961, he filed for his second year of benefits, and when the bureau advised him that he was ineligible to receive these additional benefits, he appealed its decision. He reported weekly to the local employment office and filed claims for the compensable weeks ending December 14, 1961 through January 11, 1962, for which weeks he has now received benefits. He did not report to the office for employment from January 11, 1962 until February 26, 1963, three days after his appeal was sustained. He now' seeks compensation for the weeks ending January 18, 1962, through December 6, 1962, admitting that he did not report at the local employment office during this time as required by §401 (b) of the Unemployment Compensation Law of December 5, 1936, P. L. (1937) 2897, as amended, 43 P.S. §801 (b).
.. Leonhard attempts to excuse his failure to report by asserting that on January 11, 1962, he was advised by an employee of the local office that “you can report but it won’t do any good.” His failure to report displays a lack of appreciation for the primary purpose of the reporting requirement which “. . . is not to facilitate the distribution of compensation, but to enable the unemployed to promptly secure employ*328ment if a satisfactory job is available.” Franco Unemployment Compensation Case, 195 Pa. Superior Ct. 201, 202, 171 A. 2d 583 (1961).. Furthermore, the. board in this case found that the claimant was not misled or prevented from reporting and filing claims by anyone connected with the employment office, a finding that, is supported by the record.
“The fact that-am appeal is pending from an adverse decision on the question of eligibility does not excuse a claimant from reporting weekly.” Whalen Unemployment Compensation Case, 201 Pa. Superior Ct. 77, 79, 191 A. 2d 742 (1963); Franco Unemployment Compensation Case, supra.
Decision affirmed.